Citation Nr: 0940506	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
polyneuropathy and chronic inflammatory polyneuropathy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Guillain-Barre syndrome.

3.  Entitlement to an increased rating for genu recurvatum of 
the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for genu recurvatum of 
the left knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.

6.  Entitlement to an increased rating for urethral 
stricture, currently evaluated as 30 percent disabling.

7.  Entitlement to a total rating due to unemployability 
based on service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for 
peripheral polyneuropathy and chronic inflammatory 
polyneuropathy, whether new and material evidence has been 
submitted to reopen the claim for Guillain-Barre syndrome, 
increased ratings for generalized anxiety disorder and 
urethral strictures, and a total rating based on 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Genu recurvatum of the right knee is manifested by 
hyperextension of the knee joint and subjective complaints of 
stiffness and weakness.

2.  Genu recurvatum of the left knee is manifested by 
hyperextension of the knee joint and subjective complaints of 
stiffness and weakness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for genu recurvatum of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 4.1-4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261, 5262, 5263 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for genu recurvatum of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 4.1-4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261, 5262, 5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in September 2005 discussed the evidence 
necessary to support the Veteran's claims for increase.  The 
evidence of record was listed, and the Veteran was told how 
VA would assist him in obtaining additional relevant 
evidence.  

An August 2006 letter provided similar information, and also 
discussed the manner in which VA determines disability 
ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
carried out.  The Board finds that the VA examinations were 
adequate, in that they were conducted by neutral, skilled 
providers who reviewed the Veteran's history and discussed 
relevant findings.  Records have been obtained from the 
Social Security Administration.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim, where distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, as will be 
discussed below, the disabilities at issue have not 
significantly changed during the pendency of this appeal and 
uniform evaluations are warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran seeks higher evaluations for his bilateral knee 
disability, which has been characterized as genu recurvatum.  

Records from the Veteran's private neurologist are associated 
with the file.  In April 2004, the provider noted that the 
Veteran was hyperextending his knees, and that he had some 
weakness in his lower extremities.  The neurologist indicated 
that the Veteran had experienced a decline in his overall 
neuromuscular status in the setting of chronic Guillain-
Barre.

On VA examination in November 2005, the Veteran was noted to 
use braces for his knees.  The examiner indicated that the 
Veteran had Guillain-Barre symptomatology.  He also noted 
that the Veteran had undergone surgery in 2001 for a right 
knee meniscal tear.  He stated that there was no history of 
trauma to the joints and that assistive aids were not 
required for walking.  There were no constitutional symptoms 
of arthritis and no functional limitations on standing.  The 
Veteran indicated that he could walk one quarter of a mile, 
and that activity helped his knees.  He denied episodes of 
dislocation or subluxation.  Physical examination revealed 
poor propulsion, but no evidence of abnormal weight bearing, 
loss of a bone, inflammatory arthritis, or ankylosis.  X-rays 
revealed normal joints.  The examiner stated that weakness 
occurred in both knees and noted the Veteran's report of 
giving way on a weekly basis.  He indicated that the 
Veteran's knees did not specifically interfere with any daily 
activities but noted that the Veteran had not worked in some 
years.  Range of motion was from zero degrees of extension to 
110 degrees of flexion.  There was no ligamentous laxity or 
crepitus.  Repeated flexion exercises to 110 degrees caused 
minimal discomfort, mild weakness, and fatigue, but no 
incoordination.  The examiner stated that the disability 
prevented sports and recreation, but had no effect on chores, 
shopping, traveling, feeding, bathing, dressing, toileting, 
and grooming.  The diagnosis was musculoligamentous strain of 
both knees.

An additional VA examination was conducted in July 2006.  The 
Veteran's history was reviewed.  The examiner noted that the 
Veteran used knee braces for ambulation.  The Veteran 
reported bilateral giving way and instability.  He denied 
pain, but endorsed stiffness and weakness.  He denied 
episodes of dislocation and subluxation, as well as locking 
and effusion.  He denied specific flare-ups.  He stated that 
he was unable to stand for more than a few minutes and that 
he could not walk more than one quarter of a mile.  He noted 
that activities such as chores, shopping, traveling, and 
dressing were severely affected and that his symptoms 
prevented him from exercising or being involved in sports or 
recreation.  Physical examination revealed an abnormal gait, 
with bilateral foot drop and back knees.  Range of motion was 
from zero degrees of extension to 120 degrees of flexion 
bilaterally.  There was no pain with motion.  The Veteran's 
knees were stable to varus and valgus stress, and Lachman's 
and Drawer tests were negative.  McMurray sign was also 
negative.  There was no tenderness to palpation over the 
mediolateral joint line and the Veteran's patellae were 
stable bilaterally.  There was no effusion, erythema, or 
warmth.  X-rays revealed well-maintained joint spaces without 
evidence of degenerative disease.  The Veteran did not have 
pain with repeated use, but did have significant fatigue, 
weakness, lack of endurance, and incoordination.  The 
diagnosis was bilateral knee dysfunction secondary to a 
chronic inflammatory polyneuropathy.  The examiner opined 
that Guillain-Barre affected the Veteran's service-connected 
knees.  He stated his belief that the symptoms of weakness 
and back kneeing were directly related to the chronic 
inflammatory polyneuropathy and Guillain-Barre.  

The Veteran is currently in receipt of 10 percent evaluations 
for each knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5263 for genu recurvatum.  That criteria provides for a 
maximum 10 percent rating for acquired genu recurvatum with 
weakness and insecurity in weight-bearing.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees. A 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
Where flexion is limited to 15 degrees, a 30 percent rating 
is warranted. 

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2009).

The Veteran is in receipt of 10 percent evaluations for each 
knee, under the criteria for genu recurvatum.  As noted, 10 
percent is the maximum evaluation available under this 
criteria.  A higher evaluation for knee disability requires 
the functional equivalent of moderate subluxation or lateral 
instability, flexion limited to 30 degrees, or extension 
limited to 15 degrees.  See Deluca, supra.  No such symptoms 
are shown.  Rather, the lay and medical evidence indicates 
that there is weakness and back kneeing, but that extension 
is full and flexion is to 120 degrees.  There is no evidence 
of degenerative changes that might allow an evaluation under 
the criteria for degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The Board has considered the Veteran's arguments with respect 
to this disability, and acknowledges that he is competent to 
report his symptoms and their perceived severity.  However, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that evaluations in excess of the 10 percent currently 
assigned to each knee are not in order.  

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
those for the currently assigned 10 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected bilateral knee disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 10 percent for genu 
recurvatum of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for genu 
recurvatum of the left knee is denied.


REMAND

In February 2006, the RO denied service connection for 
peripheral polyneuropathy and chronic inflammatory 
polyneuropathy and Guillain-Barre syndrome, as well as higher 
evaluations for urethral stricture and generalized anxiety 
disorder.  In March 2006, the Veteran submitted a notice of 
disagreement with the February 2006 rating decision, 
specifically noting these disabilities.  Although statements 
of the case were issued regarding other issues addressed in 
the Veteran's notice of disagreement, these issues were not 
included.  The filing of a Notice of Disagreement places a 
claim in appellate status. Therefore, a Statement of the Case 
regarding the issue of entitlement to service connection for 
peripheral polyneuropathy and chronic inflammatory 
polyneuropathy and Guillain-Barre syndrome and higher 
evaluations for urethral stricture and generalized anxiety 
disorder pursuant to 38 C.F.R. § 19.26 must be issued to the 
appellant.  As such, this issue must be remanded.  Manlincon 
v. West, 12 Vet. App. 239, 240- 41 (1999).

The Board does recognize that the RO sent the Veteran a 
letter in April 2006 explaining that it was only construing 
the March 2006 statement from the Veteran as a notice of 
disagreement regarding the denial of TDIU.  The RO 
essentially found that the other issues had only been noted 
by the Veteran as explaining his belief as to why he was 
entitled to a TDIU.  The Board notes, however, that several 
of the claims denied in February 2006 were for service 
connection, rather than for increased ratings.  Consequently, 
it appears unlikely that the Veteran would have continued to 
discuss those claims solely for the purpose of establishing 
entitlement to a TDIU, unless he also intended to seek 
service connection as well.  Therefore, the Board finds that 
the March 2006 statement constitutes a timely notice of 
disagreement with respect to each of the claims identified 
therein.  Furthermore, while the RO subsequently once again 
addressed these claims in an April 2007 rating decision, that 
action does not satisfy the requirement of issuing a 
Statement of the Case.

The Board observes that further development and adjudication 
of the Veteran's claims may provide evidence in support of 
his claim for TDIU. The Board has therefore concluded that it 
would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 Vet. 
App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 
(1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the appellant a 
statement of the case regarding the 
issues of entitlement to service 
connection for peripheral polyneuropathy, 
chronic inflammatory polyneuropathy and 
Guillain-Barre syndrome and higher 
evaluations for urethral stricture and 
generalized anxiety disorder pursuant to 
38 C.F.R. § 19.26 (2009).

2.  Once the appellant has either 
perfected an appeal on those issues, or 
the period in which to do so has expired, 
readjudicate the claim of entitlement to 
a TDIU.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


